Case: 18-11571    Date Filed: 12/10/2018   Page: 1 of 5


                                                         [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 18-11571
                        Non-Argument Calendar
                      ________________________

                 D.C. Docket No. 1:17-cr-20617-DMM-1



UNITED STATES OF AMERICA,

                                                              Plaintiff-Appellee,

                                   versus

MUFASA WILSON SEJOUR,

                                                          Defendant-Appellant.

                      ________________________

               Appeal from the United States District Court
                   for the Southern District of Florida
                     ________________________

                            (December 10, 2018)




Before WILLIAM PRYOR, BRANCH and BLACK, Circuit Judges.

PER CURIAM:
                 Case: 18-11571       Date Filed: 12/10/2018        Page: 2 of 5


       Mufasa Wilson Sejour appeals his convictions for robbery under the Hobbs

Act and brandishing a firearm in furtherance of a crime of violence. He contends

his robbery conviction is unconstitutional because the evidence was insufficient to

show the robbery had a significant effect on interstate commerce. In addition, he

contends the evidence was insufficient to show he brandished a firearm in

furtherance of the robbery, because the government did not prove the shotgun he

used was a firearm for purposes of the statute. After review,1 we affirm.

                                       I. DISCUSSION

A. Interstate Commerce

       Sejour first contends his robbery did not have a large enough effect on

interstate commerce to support federal jurisdiction under the Hobbs Act and the

Commerce Clause. Under the Hobbs Act, “[w]hoever in any way or degree

obstructs, delays, or affects commerce or the movement of any article or



       1
          We typically review challenges to the sufficiency of the evidence de novo,
“consider[ing] the evidence in the light most favorable to the Government, drawing all
reasonable inferences and credibility choices in the Government’s favor.” United States v.
Friske, 640 F.3d 1288, 1290–91 (11th Cir. 2011). We cannot overturn a jury’s verdict “if any
reasonable construction of the evidence would have allowed the jury to find the defendant guilty
beyond a reasonable doubt.” Id. at 1291. Our review is even more deferential where, as here,
the defendant did not seek a judgment of acquittal on the specific grounds advanced on appeal.
In such cases, we review only for plain error. See United States v. Leon, 841 F.3d 1187, 1196
(11th Cir. 2016); United States v. Joseph, 709 F.3d 1082, 1103 (11th Cir. 2013). Likewise, we
review only for plain error an as-applied challenge to a criminal statute raised for the first time
on appeal. See United States v. Smith, 459 F.3d 1276, 1282–83 (11th Cir. 2006). For an error to
be plain in this context, there must be a binding statute, rule, or precedential decision directly
resolving the issue. United States v. Chau, 426 F.3d 1318, 1322 (11th Cir. 2005).


                                                 2
              Case: 18-11571     Date Filed: 12/10/2018   Page: 3 of 5


commodity in commerce, by robbery [is liable].” 18 U.S.C. § 1951(a) (emphasis

added). This language “indicates Congress’s intent to invoke its full authority

under the Commerce Clause.” United States v. Gray, 260 F.3d 1267, 1275 (11th

Cir. 2001). We have repeatedly held that, consistent with broad federal authority

to regulate commerce, the Government need only “establish a minimal effect on

interstate commerce to support a violation of the Hobbs Act.” United States v.

Rodriguez, 218 F.3d 1243, 1244 (11th Cir. 2000); see also United States v. Dean,

517 F.3d 1224, 1228 (11th Cir. 2008) (“[T]he government is only required to

establish a minimal effect on interstate commerce.” (quotation omitted)); Gray,

260 F.3d at 1276 (“[I]t is of no moment to the analysis whether the effect is

characterized as ‘direct’ or indirect’—if the defendant’s conduct had a minimal

effect on commerce, nothing more is required.”).

      We also have held that depleting the assets of a business engaged in

interstate commerce, even if only by a few hundred dollars, is sufficient to satisfy

the jurisdictional requirement. See United States v. Guerra, 164 F.3d 1358, 1361

(11th Cir. 1999) (stating that the defendant’s taking $300 from a service station

was sufficient to invoke federal jurisdiction and citing the $170 taken in a previous

case in which we also found jurisdiction); see also Rodriguez, 218 F.3d at 1244

(“[A] mere depletion of assets of a business engaged in interstate commerce will

meet the requirement.”).


                                          3
                Case: 18-11571       Date Filed: 12/10/2018       Page: 4 of 5


       Here, the jury was presented with evidence that Sejour took $200 from the

gas station, that the gas station sold products originating from outside Florida, that

the gas station accepted credit cards used in interstate commerce, and that the gas

station turned away several customers while it was closed for about an hour

because of the robbery. Based on that evidence, a jury could infer beyond a

reasonable doubt that Sejour’s conduct had at least a minimal effect on interstate

commerce. At the very least, it was not plain error for the jury to so conclude.

And without binding precedent directly resolving the constitutional question in

Sejour’s favor, applying the Hobbs Act to his conduct could not have been plain

error. See United States v. Chau, 426 F.3d 1318, 1322 (11th Cir. 2005).

B. Brandishing a Firearm

       Sejour next contends there was insufficient evidence for the jury to conclude

the shotgun he used during the robbery was actually a firearm. 2 Specifically,

Sejour asserts: (1) there were no shots fired; (2) no fact witnesses testified Sejour

used “an actual firearm”; and (3) no expert witnesses testified that Sejour’s

shotgun was “designed to or readily convertible to expel a projectile by the action




       2
         Sejour also contends his conviction for brandishing a firearm in furtherance of a crime
of violence should be overturned because his conviction for the predicate crime of violence
(robbery under the Hobbs Act) was unlawful. Because we reject the challenge to his conviction
under the Hobbs Act, his derivative challenge to the conviction for brandishing a firearm
necessarily fails.
                                                4
              Case: 18-11571     Date Filed: 12/10/2018   Page: 5 of 5


of an explosive.” Br. of Appellant at 22 (quoting United States v. Adams, 137 F.3d

1298, 1300 n.2 (11th Cir. 1998)). This argument has no merit.

      In Adams, the case cited by Sejour, we found the evidence was sufficient

where the firearm at issue was in evidence, and a lay witness testified it was a

“Winchester blue 12 gauge shotgun.” 137 F.3d at 1300 n.2. Here, two witnesses

testified Sejour was carrying a shotgun when he entered the gas station.

Surveillance video showed Sejour racking the shotgun, which expelled a 20-guage

shotgun shell, before pointing it at the gas-station attendant. The shotgun found in

Sejour’s vehicle, loaded with four 20-guage shotgun shells, was admitted into

evidence. And a police detective who was familiar with shotguns explained how

Sejour’s shotgun operated and identified it as a Mossberg 500C. This evidence

was sufficient to prove beyond a reasonable doubt that Sejour brandished a firearm

in furtherance of the robbery.

                                 II. CONCLUSION

      Applying the Hobbs Act to Sejour’s robbery was not plain error, and the

evidence was sufficient for the jury to conclude the robbery had at least a minimal

effect on interstate commerce. The evidence also was sufficient to conclude Sejour

brandished a firearm in furtherance of the robbery.


      AFFIRMED.



                                          5